Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Claim Rejections - 35 USC § 112
In view of the amendment filed on 12/30/2020 clarifying the language of the claim 8,10 and 20 the 112 rejections made against the claims in the office action of 9/2/2020 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 21 recites emitting a first placebo light and a second placebo light and that the first placebo light and the second placebo light are “suitable to provide the metameric match between the phototherapeutic light and the placebo light” it is unclear whether applicant is stating the each of the first placebo light and the second placebo light provide the metameric match between the phototherapeutic light  and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8,10,11,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0148976 to Brawn (Brawn) (previously cited).
In reference to at least claims 1 and 11
Brawn teaches methods and apparatuses useful for regulating bone remodeling or tooth movement using light therapy, a functional appliance and/or vitamin D which discloses a phototherapy system  (e.g. Figs. 1-2) comprising: a therapeutic light source configured to emit phototherapeutic light towards a subject (e.g. light sources, 30A-30H, para. [0221], emit infrared light, near-infrared light and/or visible light, para. [0132],[0237], [0308], independently controlled, para. [0309]); a placebo light source configured to emit placebo light towards the subject (e.g. light sources, 30A-30H, para. [0221], emit infrared light, near-infrared light and/or visible light, para. [0132],[0237], [0308], independently controlled, para. [0309]); and a controller operatively coupled to the therapeutic light source and the placebo light source (e.g. programmable controller 50, independently controlled, para. [0309], [0311]-[0316], [0328], [0338]), the controller including instructions that, when executed by the controller, cause the phototherapy system to perform operations including: emitting the phototherapeutic light from the therapeutic light source as a plurality of phototherapeutic light pulses (e.g. programmable controller 50, controls the light sources para. [0311]-[0316], [0338], which may include light that is pulsed, para. 
In reference to at least claims 8 and 18
Brawn discloses wherein the placebo light includes visible light (e.g. light sources 30A-30H emit infrared light, near-infrared light and/or visible light, para. [0132],[0237], [0308]).
In reference to at least claims 10 and 20
Brawn discloses wherein the controller includes instructions that, when executed by the controller, cause the phototherapy system to perform operations including: emitting the phototherapeutic light and the placebo light during common active periods of time; and not emitting the phototherapeutic light and the placebo light during common inactive periods of time (e.g. programmable controller 50, controls the light sources para. [0311]-[0316], [0338], which may include light that is pulsed, para. [0098], [0130], [0255]-[0256], [0314], [0338]). Brawn further discloses that the different light sources can be turned on or off relative to other light emitters that are individually controlled (e.g. para. [0131], [0256]). 

Response to Arguments
Applicant's arguments filed on 12/30/2020 have been fully considered but are moot since the rejection has been modified in view of the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0348506 to Berman et al. which teaches an apparatus, method and system for providing tunable circadian lighting at constant perceived brightness and color which discloses using metameric lights. US 2018/0021593 to Vartanian et al. which teaches temporally modulated multi-led for enhanced . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792